Case 3:20-cr-00178-GPC Document 48 Filed 10/23/20 P

 

edger of T
Mh LY

| [. - Hy PRAY |
UNITED STATES DISTRICT COURT BEE ae Reed |
SOUTHERN DISTRICT OF CALIF RNA, U8. SISTRIGT COUAT

SOUTHERN CISTRICT GF CALIFORNIA

 

 

BY nn, DERUTY
UNITED STATES OF AMERICA,
a Case No. 20cr0178-GPC
Plaintiff,
Vs.
JUDGMENT OF DISMISSAL
EDWIN JESUS SALINAS ARIAS
Defendant.

 

 

IT APPEARING that the defendant is now entitled to be. discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has

granted the motion of the Government for dismissal of this case, without prejudice; or

[] the Court has dismissed the case for unnecessary delay; or

[] the Court has granted the motion of the Government for dismissal, without prejudice: or

 

 

a jury has been waived, and the Court has found the defendant not guilty; or

LJ
[] the jury has returned its verdict, finding the defendant not guilty;
. of the offense(s) as charged in the Indictment/Information:
x] Ct 1- 21:952,960 - Importation of Methamphetamine; Aiding and Abetting (Felony)

 

 

 

Hon. Allison H. Goddard
United States Magistrate Judge

Dated: (0/23/2020 Sent. AotLen

 

 
